1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   JAMES LEE,                                 )   Case No. CV 21-0174 FMO (PDx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   HANI MOUDAFAR MAMMO, et al.,               )
                                                )
15                       Defendants.            )
                                                )
16
           IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.
17
     Dated this 23rd day of June, 2021.
18

19
                                                      /s/
20                                                             Fernando M. Olguin
                                                            United States District Judge
21

22

23

24

25

26

27

28
